                                                                             FILED IN THE
                    UNITED STATES DISTRICT COURT                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
                       Eastern District of Washington
                                                                     Jul 30, 2021
                                                                        SEAN F. MCAVOY, CLERK
UNITED STATES OF AMERICA,

                           Plaintiff,
                   v.                   CRIMINAL COMPLAINT
                                            2:21-mj-00388-JTR
   DENNIS RAY HOPKINS Jr.,              DISTRIBUTION OF A MIXTURE
                                        OR SUBSTANCE CONTAINING
                          Defendant.    A DETECTABLE AMOUNT OF
                                        METHAMPHETAMINE
                                        21 U.S.C. § 841(a)(1)




                                 INTRODUCTION

      I, Taylor Clarke, being first duly sworn on oath, deposes and states:

           AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

      1.     I am a Special Agent with the Federal Bureau of Investigation and

have been since March 2016 at which time I attended the basic field training

course for Special Agents in Quantico, Virginia. Throughout the course of my

career I have been assigned to investigate federal violations associated with export

violations in the Los Angeles Division. I was then assigned to the San Antonio

Division and conducted public corruption investigations. More recently, I have


Affidavit of Taylor Clarke - 1
been assigned to the Seattle Division, Spokane Resident Agency Safe Streets Task

Force (hereinafter “SSTF”) and am responsible for investigating, among others,

violations of the Controlled Substances Act, 21 U.S.C. § 801, et seq, relating to

this investigation. As such, I am an investigator or law enforcement officer of the

United States within the meaning of 18 U.S.C. § 2510(7), that is, an officer of the

United States empowered by law to conduct investigations and make arrests for

offenses enumerated in 18 U.S.C. § 2516.

      2.      I am assigned to the summarized herein, and the information

contained in this affidavit is based on my own observation, training, and

experience and, where noted, information provided to me by other law

enforcement officers. I have not included all the facts known to me, but rather,

only those facts necessary to establish probable cause.

      3.      According to a report read by your affiant FBI Montana Regional

Violent Crime Task Force personnel identified “Dennis” as Dennis Hopkins,

hereinafter referred to as Hopkins, through various sources. The SSTF was very

familiar with Hopkins as they had an open case on Hopkins for distributing meth

and possessing firearms. Hopkins was further described by the SSTF as Dennis

Ray Hopkins, a black male, date of birth April 25,        , who was from Stockton,

California.




Affidavit of Taylor Clarke - 2
      4.     According to a report read by your affiant, on June 16, 2019, the

Spokane Police Department responded to the Quality Inn, 4301 Sunset Avenue in

Spokane, for a drug complaint. The manager of the hotel, Richard Bell, provided

the following statement to the Spokane Police Department (PD) responding

officers. Bell stated a male that used the name of Dennis Hopkins with California

identification rented a room at the Quality Inn the day prior. On June 16, 2019,

after checking out, the room was cleaned out and the remaining items were thrown

away. Hopkins returned to the hotel and stated to Bell that he left a bag of clothes

and money in the room. They went to the room Hopkins had rented but the room

had already been cleaned. Hopkins left the property. Bell contacted the room

cleaner and was advised the items had been thrown in the trash. Bell went to the

trash and located the bag Hopkins had described. Bell opened the bag and noticed a

large amount of suspected narcotics in the bag. Spokane PD Officer Jay Kernkamp

took custody of the five separate packages of suspected drugs, which appeared to

be a large quantity of methamphetamine. The suspected methamphetamine field

tested positive for methamphetamine and the combined weight was approximately

600 grams. The methamphetamine was placed into Spokane PD evidence.

      5.     According to a report read by your affiant, on August 5, 2019, TFO

Presta and TFO Kevin Langford with the FBI Spokane SSTF met with a




Affidavit of Taylor Clarke - 3
confidential source (CS)1, who wished to remain anonymous for their own personal

safety. CS has been deemed to be reliable.2 CS advised a black male, later

identified as Hopkins, was selling meth and heroin in a black vehicle at the 7-

Eleven store, 177 South Division Street in Spokane, Washington. CS approached

Hopkins and saw an electronic scale on the center console and large quantities of

meth and heroin. Hopkins introduced himself as “D” and provided a cell phone

number of 209-751-9118. On August 6, 2019, CS called Hopkins during a

monitored call by SSTF personnel. Hopkins did not answer. Hopkins returned

CS’s call and advised that he had “clear,” which, based on my training and

experience, is street slang for methamphetamine, and “black,” which, based on my

training and experience, is street slang for heroin, to sell. Hopkins’ call to the CS

was also monitored by SSFT personnel. CS met with Hopkins later in the evening.



1
  CS has multiple convictions for felony offenses, including burglary and burglary-
related offenses, possession of a controlled substance, and identity theft and fraud.
CS has multiple convictions for misdemeanor offenses, including assault and
property offenses. Law enforcement records contain multiple aliases for CS. CS
also has multiple arrests for other offenses, including offenses related to burglary,
forgery, fraud, theft, and assault.
2
  Subsequent to the August 6, 2019 controlled purchase, the CS provided your
Affiant Hopkins’ location which was confirmed using GPS cell phone ping data
obtained by your Affiant using a separate warrant. The CS also conducted a
separate controlled buy of controlled substances from Hopkins on July 17, 2021
which was audio recorded and later listened to by your Affiant. The CS was
interviewed following the July 17, 2021 controlled purchase and the CS’
comments concerning Hopkins were confirmed by the audio recording.


Affidavit of Taylor Clarke - 4
CS conducted a controlled purchase of approximately one ounce of meth for $340,

at the direction and under the surveillance of SSTF personnel, from Hopkins. The

controlled purchase occurred in the area of Fred Meyer, 400 South Thor Street in

Spokane. SSTF personnel took custody of the suspected meth and interviewed CS

subsequent to the transaction. CS stated Hopkins was alone in the vehicle with CS.

Hopkins pulled out a large one-gallon zip-lock bag full of large shards of meth

from under Hopkins’ seat on the driver’s side of his vehicle. The vehicle was

identified by surveillance units as a black Ford truck bearing Washington license

plate C9492M. CS stated he also observed the butt of a pistol under Hopkins’ seat.

Hopkins placed a few shards on the electronic scale, totaling one ounce, from the

large bag and put the meth in a smaller plastic bag and then gave it to CS. CS

provided Hopkins with the pre-recorded U.S. Currency for payment and then

exited the vehicle with the drugs. Your affiant reviewed video surveillance footage

provided by TFO Matthew Rose of the CS exiting the black Ford truck and

walking away. The drugs field tested positive for methamphetamine and weighed

approximately 29 grams.

      6.    Based on the foregoing, Affiant submits that there is probable cause to

believe Dennis Ray Hopkins Jr., knowingly and unlawfully distributed a mixture or




Affidavit of Taylor Clarke - 5
substance containing a detectable amount of methamphetamine, a violation of 21

U.S.C. § 841(a)(1).

I declare under penalty of perjury that the statements above are true and correct to

the best of my knowledge and belief.

                                       ________________________________
                                       Taylor Clarke, Special Agent
                                       Federal Bureau of Investigation


      Sworn telephonically and signed electronically
                                                     30th
      SUBCRIBED TO AND SWORN BEFORE ME this ___ day of July, 2021.



                                       __________________________________
                                       John T. Rodgers
                                       United States Magistrate Judge




Affidavit of Taylor Clarke - 6
